Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 1 of 10 PageID #: 687




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  E.C. Contracting, Inc.
                                                      MEMORANDUM AND ORDER
                        Plaintiff,
                                                      Case No. 1:19-cv-6813-FB-VMS
         -against-

  D.F. Pray, Inc.; Fidelity and Deposit
  Company of Maryland; Zurich American
  Insurance Company

                         Defendants.
  ------------------------------------------------x
  Appearances:
  For the Plaintiff:                                  For the Defendant:
  MANNY A. FRADE                                      DENIS SERKIN
  Meltzer, Lippe, Goldstein &                         Peckar & Abramson, P.C.
  Breitstone, LLP                                     41 Madison Ave.
  190 Willis Ave.                                     20th Floor
  Mineola, NY 11501                                   New York, NY 10036


 BLOCK, Senior District Judge:

        Contractor-Defendant D.F. Pray, Inc. (“Pray”) hired Subcontractor-Plaintiff

 E.C. Contracting, Inc. (“E.C.”) to perform work on a construction project (“the

 Project”). E.C. seeks damages for Pray’s alleged failure to pay for its services and

 to recover the cost of materials. Pray, in turn, argues that it did not to pay E.C.

 because it never received payment from the corporation that commissioned the

 Project, Maple Drake Austell Owner, LLC (“the Owner”). It therefore seeks leave




                                                 1
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 2 of 10 PageID #: 688




 to file a third-party complaint against the Owner under Federal Rule of Civil

 Procedure 14(a).

       On March 3, 2021, United States Magistrate Judge Vera M. Scanlon

 recommended that Pray’s motion for leave to file a third-party complaint be

 denied. Pray’s objections to that recommendation are meritless, so it is accepted.

                                           I.
       Because Pray does challenge the Magistrate Judge’s recitation of the facts,

 and the Court finds no clear error in that recitation, the Court incorporates the

 “Background” section of the Magistrate Judge’s Report and Recommendation into

 this Order. See ECF No. 27 at 17. See also J.E. ex. rel. Edwards v. Ctr. Moriches

 Union Free Sch. Dist., 898 F. Supp. 2d 516, 525 (E.D.N.Y. 2012) (the Court “may.

 . . review for clear error. . .those portions of a report and recommendation to which

 no specific objections are addressed”). It therefore proceeds directly to Pray’s Rule

 14 arguments.

       Rule 14 of the Federal Rules of Civil Procedure states that:
        a defending party may, as a third-party plaintiff, serve a summons and
       complaint on a nonparty who is or may be liable to it for all or part of the
       claim against it. But the third-party plaintiff must, by motion, obtain the
       court’s leave if it files the third-party complaint more than 14 days after
       serving its original answer. Fed. R. Civ. P. 14(a)(1)
 District courts have discretion to grant or deny a Rule 14(a) motion in the interest

 of judicial economy. Kenneth Leventhal & Co. v. Joyner Wholesale Co., 736 F.2d


                                            2
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 3 of 10 PageID #: 689




 29, 31 (2d Cir. 1984); see also iBasis Global, Inc. v. Diamond Phone Card, Inc.,

 278 F.R.D. 70, 74 (E.D.N.Y. 2011) (“Rule 14(a) was designed to promote judicial

 economy”) (internal quotations and citations omitted). “Timely motions for leave

 to implead non-parties should be freely granted to promote judicial efficiency,

 unless [doing] so would prejudice the plaintiff, unduly complicate the trial, or. . .

 foster an obviously unmeritorious claim,” but “the right to implead third parties is

 not automatic.” iBasis Global, Inc., 278 F.R.D. at 74. (internal quotations and

 citations omitted). Rather, impleader is only appropriate if the moving party

 demonstrates that its claim is “dependent on or derivative of the [plaintiff’s] main

 claim.” Doucette v. Vibe Records, Inc., 233 F.R.D. 117, 120 (E.D.N.Y. 2005)

 (citing Bank of India v. Trendi Sportswear, Inc., 239 F.3d 428, 438 (2d Cir. 2000)).

       A claim is “dependent on” another if there is a strong “causal link” between

 the two, such that the outcome of the second is contingent on the first. Joyner

 Wholesale Co., 736 F.2d, at 31; see also Falcone v. MarineMax, Inc., 659 F. Supp.

 2d 394, 402 (E.D.N.Y. 2009) (“Regardless of the type of claim asserted, the

 outcome of the third-party claim must be contingent on the outcome of the main

 claim”) (cleaned up). However, a claim is not “dependent on” another if the

 connection between the two is based in in a “speculative, but for” argument, or if

 the relationship between the claims is insufficiently “direct.” Joyner Wholesale

 Co., 736 F.2d at 312.


                                            3
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 4 of 10 PageID #: 690




       A claim is “derivative of” another when a defendant alleges that another is

 secondarily liable to it as a contributor. Id. at 31. The traditional “derivative”

 claims are indemnification, contribution and subrogation. Falcone, 659 F. Supp.

 2d, at 402. However, the Court may deem other claims “derivative” if the

 defendant “bears [its] burden of showing that if [it] is found liable to the plaintiff,

 then the third-party will in turn be liable to [it].” Schoenholtz v. Doniger, No. 83

 Civ. 2740 (IBC), 1984 WL 374, at *5 (S.D.N.Y. May 4, 1984).

                                            II.
       Pray challenges three of three of the Magistrate Judge’s legal conclusions.

 First, it argues that the Magistrate Judge elevated form over substance when she

 weighed the fact that “the proposed third-party complaint does not assert

 traditional third-party claims of indemnification, contribution or subrogation”

 against Pray’s motion for leave. ECF No. 27 at 8. Second, it argues that the

 Magistrate Judge improperly distinguished Judge Denis Hurley’s opinion in

 International Paving Sys., Inc. v. Van-Tulco, Inc.. 866 F. Supp. 682 (E.D.N.Y.

 1994). See ECF No. 30 at 8 (arguing that “[there] is simply no distinction between

 International Paving Systems and the instant case. Thus, the same result should

 apply”). Finally, Pray makes a general objection to the Magistrate Judge’s

 conclusion that its claims against the Owner are not “derivative of or dependent

 on” E.C.’s claims and a specific critique of the Magistrate Judge’s suggestion that



                                             4
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 5 of 10 PageID #: 691




 the “sole connection between Pray’s claims against the Owner. . . and E.C.’s

 claims against Pray [is] the mere fact that ‘Pray’s proposed third-party complaint

 involves the same Project as E.C.’s complaint against. . . Pray.’” ECF No. 30 at 6

 (quoting ECF No. 27 at 9). The Court addresses each objection in turn.

 A.    The Magistrate Judge Properly Considered the Nature of Pray’s Third-
       Party Claims
       Pray argues that the Magistrate Judge abused her discretion by considering

 the “fact that Pray’s claims against the Owner sound in breach of contract and not

 in indemnification contribution or subrogation” and cites Van-Tulco, Inc., which

 held that “a breach of contract claim may form the basis for impleader of a third-

 party defendant.” ECF No. 30 at 5 (citing 866 F. Supp., at 687). This argument

 could be persuasive if the Magistrate had rejected Van-Tulco, Inc. and held that

 breach of contract actions could never support a third-party complaint, but the

 Magistrate Judge did not do this.1 Rather, the Magistrate Judge does no more than

 state that, “[as] an initial matter, D.F. Pray. . .does not allege traditional third-party

 claims of indemnification, contribution or subrogation” before proceeding to the

 substantive analysis of Pray’s claims she is accused of neglecting. See ECF No. 27

 at 89 (discussing substantive differences between claims); see also id. at 12




 1
  The Court does not decide whether the Van-Tulco court’s interpretation of Rule
 14(a) is correct.

                                             5
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 6 of 10 PageID #: 692




 (describing possible case outcome where E.C. would be entitled to payment from

 Pray but Pray would not be entitled to payment from the Owner).

        Despite Pray’s suggestion to the contrary, there is no evidence that the

 Magistrate Judge denied Pray’s Rule 14(a) motion because Pray’s proposed

 complaint did not assert “traditional” claims of indemnification, contribution or

 subrogation.

 B.    The Magistrate Judge Properly Distinguished International Paving Sys.,
       Inc. v. Van-Tulco, Inc.
       Pray next argues that the Magistrate Judge erred by failing to apply the

 holding in International Paving Sys., Inc. v. Van-Tulco, Inc. to this case. In making

 this argument, Pray makes no attempt to explain why the Magistrate Judge was

 bound to follow a district court decision from 1994.

       Even assuming arguendo that Van-Tulco, Inc. binds the Court, the

 Magistrate Judge did not err by failing to follow its holding. In Van-Tulco, Inc. the

 same factual issue underlay both the original and the proposed third-party

 complaints, such that:

        If [the subcontractor] properly supplied and installed the latex concrete at
       the Project, then [the subcontractor] would be entitled to payment under its
       contract with [the contractor]. Similarly, if the latex concrete has been
       properly supplied and installed by its subcontractor, [the contractor] would
       be entitled to payment from the [third-party] for this portion of the Project.
       Therefore, if [the subcontractor] were entitled to recover against [the



                                           6
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 7 of 10 PageID #: 693




        contractor] for its concrete work on the main claim, [the contractor] would
        be entitled to recover from the [the third-party]. 866 F. Supp., at 68788.
 By contrast, the complaints in this case lack symmetry. E.C.’s complaint hinges on

 the question of whether it properly fabricated, delivered and installed components

 needed for the Project, while Pray’s claims against the Owner turn on the issues of

 whether the Owner caused the Project to be delayed or unlawfully refused to bear

 its share of the Project’s cost. Compare ECF No. 1 at 25 (E.C.’s complaint) with

 ECF No. 17, Ex. 1 at 2329 (Pray’s third-party complaint). Although these issues

 are arguably related, they are not identical. Thus, while a jury’s decision on one

 could affect the resolution of the other, the two sets of claims could just as easily

 be resolved in isolation.2 The Magistrate Judge properly distinguished Van Tulco,

 Inc.

 C.     The Magistrate Judge Correctly Held That Pray Did Not Bear Its
        Burden
        Pray further objects to the Magistrate Judge’s conclusion that its claims

 against the Owner are not “derivative of and/or dependent on” E.C.’s claims

 against it. ECF No. 30 at 5. It also makes a specific challenge to the Magistrate


 2
   For example, a jury could find that E.C.’s failure to perform its obligations under
 the subcontract delayed the Project, and therefore that the Owner is not at fault, or
 it could find that Pray refused to pay E.C. because the Owner refused to provide
 funds for that purpose. However, a jury could also conclude that E.C. fulfilled all
 its obligations (and is therefore entitled to damages from Pray), and that the Owner
 unreasonably delayed the Project (such that Pray is entitled to damages from the
 Owner).

                                            7
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 8 of 10 PageID #: 694




 Judge’s statement that the two sets of claims are connected only insofar as they

 “[involve] the same Project.” ECF No. 27 at 9.

       The latter argument has some merit. As detailed above, it is possible that the

 resolution of E.C.’s claim would affect the resolution of Pray’s proposed claim

 against the Owner, and Pray correctly notes that the Owner’s state court complaint

 suggests that E.C. may be partially responsible for the delays alleged in the third-

 party complaint. See ECF No. 30 at 6; ECF No. 22, Ex. 1 at 1213 (alleging delays

 in portion of the Project subcontracted to E.C.). However, the potential connection

 between the two sets of claims is neither direct nor strong. See Joyner Wholesale

 Co., 736 F.2d, at 312. The “link” in this case is not like the one in Van-Tulco,

 Inc., where the claims were connected because the subcontractor was certain to be

 paid if the contractor was. See Van-Tulco, Inc., 866 F. Supp., at 687 n.1 (noting

 that “pursuant to [the] subcontract. . . [the subcontractor] was to receive payment

 following [the contractor’s] receipt of payment from [the third-party]”).3 Rather,



 3
   The Court acknowledges that the Subcontract contains a “pay when paid”
 provision, like the one in Van-Tulco. See ECF No. 22, Ex. 3. However, one year
 after the Van-Tulco decision, the New York Court of Appeals held that “pay when
 paid” provisions are void as a matter of public policy. West-Fair Elec. Contractors
 v. Aetna Cas. & Surety Co. West-Fair, 87 N.Y.2d 148, 158 (1995); see also Elec.
 Contractors v. Aetna Cas. & Surety Co., 78 F.3d 61, 63 (2d Cir. 1996) (adopting
 the Court of Appeals’ holding). Accordingly, that provision has no impact on this
 case.



                                           8
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 9 of 10 PageID #: 695




 the connections Pray identifies will exist only if a future jury makes specific

 factual findings and reaches issues it may not even consider. The Court will not

 permit interpleader based on claims that become connected only if certain events

 beyond the parties’ control occur. See generally Joyner Wholesale Co., 736 F.2d,

 at 312 (no interpleader based on “speculative,” “but-for” type arguments).

       Finally, interpleader serves the interest of neither justice nor judicial

 economy. See iBasis Global, Inc., 278 F.R.D., at 74. All of Pray’s claims against

 the Owner have already been brought as counterclaims in a state court action,

 which has proceeded since 2019. See ECF No. 27 at 13 n.4 (citing Maple Drake

 Austell Owner, LLC v. D.F. Pray, Inc., Index No. 655492/2019 (Sup. Ct. N.Y. Co.

 2019)). To allow Pray to refile its claims in federal court would waste judicial

 resources, “unnecessarily complicate the trial” of E.C.’s claims, and create a risk of

 inconsistent verdicts in state and federal court. iBasis Global, Inc., 278 F.R.D., at

 74. Just as importantly, allowing Pray to bring its third-party complaint would

 place this Court in opposition to Judge Engelmayer of the Southern District of New

 York, who recently remanded a case involving Pray and the Owner for lack of

 jurisdiction. See ECF No. 22, Ex. 2. See also Maple Drake Austell Owner, LLC v.

 D.F. Pray, Inc., No. 19 Civ. 9448 (PAE), ECF No. 33 (S.D.N.Y. Jan. 7, 2020).

 Thus, even if Pray had made a stronger showing under Federal Rule of Civil

 Procedure 14, the Court would not exercise its supplemental jurisdiction in aid of


                                            9
Case 1:19-cv-06813-FB-VMS Document 31 Filed 03/26/21 Page 10 of 10 PageID #: 696




 Pray’s efforts to circumvent Judge Engelmayer’s ruling and shop for a federal

 forum.

                                   CONCLUSION
       Pray’s objections to the Magistrate Judge’s Sua Sponte Report and

 Recommendation are OVERRRULED, and the Report and Recommendation is

 ADOPTED. Accordingly, Pray’s motion for leave to file a third-party complaint is

 DENIED.4 Per the Magistrate Judge’s recommendation, Pray shall have 21 days

 from the date of this Order to file a second motion for leave to file that complies

 with Rule 14. The Court expresses no opinion on the merits of any future motions.

 SO ORDERED.


                                                _/S/ Frederic Block__________
                                                FREDERIC BLOCK
                                                Senior United States District Judge




 Brooklyn, New York
 March 26, 2021




 4
  This Order has no effect on the Magistrate Judge’s Order of March 3, 2021,
 which gives Pray leave to amend its Answer.

                                           10
